Citation Nr: 1715404	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral metatarsalgia.

3. Entitlement to service connection for bilateral plantar fasciitis.

4 Whether it was proper to reduce VA disability compensation due to concurrent receipt of 114 days of active service drill pay for Fiscal Year (FY) 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training (ACDUTRA) from October 1987 to February 1988 and periods of active duty from February to May 2003 and July 2006 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed denials of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) and higher rating for migraine headaches.  However, since TDIU was eventually granted and the Veteran withdrew his appeal for a higher rating for his headaches, these matters are not before the Board.  See July 2012 VA Form 21-0820, Report of General Information (withdrawing increased rating claim for headaches); August 2012 notification letter and rating decision (granting entitlement to TDIU).

The issues of service connection for urinary and bladder incontinence, hypertension, erectile dysfunction, hemorrhoids, kidney disorder, bilateral shoulder disorder, skin disorder, bilateral knee disorder, heart disorder, dizziness, sinus disorder, upper back disorder, and bilateral hips disorder have been raised by the record in October 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of whether the reduction in VA disability compensation due to concurrent receipt of active service drill pay for 114 days for Fiscal Year (FY) 2008 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown to have a TBI.

2.  Bilateral metatarsalgia and plantar fasciitis were not shown to have manifested in service or to be related to military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a TBI are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria are not met for service connection for bilateral metatarsalgia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria are not met for service connection for bilateral plantar fasciitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See June 2009 VCAA Letter.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The duty to assist has also been met.  Service treatment records, VA treatment records, private treatment records, and a VA examination have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

When determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This, however, does not mean that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).
A VA examination with respect to the Veteran's feet has not been conducted since one is not needed.  As discussed in further detail below, there is no probative evidence of metatarsalgia or plantar fasciitis in service or for more than one year after service, and no credible evidence indicating a nexus to service.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Legal Criteria and Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1) (2016). 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309. 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

TBI

The Veteran contends he has a TBI as a result of exposure to blasts from explosive devices in service.  

Service personnel and treatment records show he was exposed to an IED blast in March 2007.  Military personnel records state the blast was strong enough to throw the vehicle off the road.  See page 14 of STR - Medical and page 7 of Military Personnel Records received January 2010.

Although only the above incident is documented in service records, the Veteran reported that he was exposed to at least 6 IED blasts.  See page 10 of Medical Treatment record - Government Facility received January 2009.  He reported that after the incidents he felt dazed and confused, or was "seeing stars".  See page 22 of Medical Treatment record - Government Facility received October 2008.  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).  

Special consideration is given when a veteran's service involves combat.  The Veteran's DD Form 214 shows he served in the Persian Gulf , his military occupational specialty (MOS) was combat engineer, and that he received a Combat Action Badge (CAB).  Therefore, U.S.C.A. § 1154 (b) must be considered.  Under this provision, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Id.; see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, given the nature of the Veteran's work and evidence of exposure to one IED blast, the Board finds the Veteran has presented satisfactory lay evidence of exposure to multiple EID blasts in service.  

A February 2010 VA examination provides evidence against the diagnosis of a TBI.  The neurologist reviewed the Veteran's file and noted that there was no mention of head injury or loss of consciousness associated with the March 2007 blast and that an October 2007 health assessment showed the Veteran denied having a traumatic injury during his deployment.  There was also no other evidence pertaining to a head injury or IED blast in the Veteran's service treatment records.  The Veteran reported that there was no direct head injury but that he felt his head jolt, and that these incidents were followed by momentarily feeling dazed.  Based on the examination and records review, the physician concluded the Veteran did not have a TBI during service.  However, she contradicts this statement when she notes that the Veteran has post-traumatic mixed headaches associated with TBI.  The Board notes that the Veteran has established service connection for migraines with aura.  

Other evidence of record also points to evidence of a diagnosis of TBI.  

A December 2008 health summary contains a diagnosis of post-concussion syndrome.  See page 55 of STR - Medical.  A January 2009 VA treatment record lists the Veteran's medical problems, which include cognitive disorder and post-concussion syndrome.  See page 2 of Medical Treatment record - Government Facility received January 2009.

A July 2009 neuropsychological screening testing report shows the Veteran was evaluated for suspected TBI sustained while serving in the Persian Gulf.  The clinician noted that the Veteran consistently reported a history of symptoms involving, headaches, dizziness, irritability, anxiety, insomnia, memory problems, concentration problems, and hyper-arousal, and that all of these symptoms are consistent with symptoms seen in post-concussion syndrome.  The clinician also stated that the Veteran showed a varying pattern of performance, and explained that these "inconsistencies have also been noted in individuals suffering from brain injuries (case at hand), as well as malingers (which does not appear to be the case)".  The clinician then stated that according to the Veteran's description of various IEDs to which he was directly exposed, his brain may have sustained actual physical damage or injury resulting from an external force, such as the blast wave. As in the majority of the cases involving a post-concussion syndrome the injuries are not outwardly evident.  Nonetheless the symptomatology sheds clear light into the likely possibility that his brain was directly affected by the blast explosions.  The clinician concluded that the Veteran had a likely diagnosis of post-concussion syndrome.  See pages 2 and 3 of Medical Records - Private received July 2010.

An Army Health Clinic TDRL Evaluation includes a diagnosis for residual of TBI based upon an October 2011 examination by a physician.  The Veteran reported that during his deployment he was involved in at least six incidents of blast injuries.  He reported confusion, headache, disorientation, but no loss of consciousness.  The October 2011 neuropsychological evaluation notes relevant parts of the Veteran's history and provides Axis I diagnoses that include cognitive changes secondary to MTBI and post-concussion syndrome.  See Medical Treatment record - Government Facility received January 2012.  

Despite the inconsistency in the VA examination, the medical evidence as a whole suggests that exposure to various explosive blasts in service resulted in a TBI despite the absence of loss of consciousness or direct head injury.  The medical evidence is competent, credible, and probative as to the presence of a current disability.  

Resolving all reasonable doubt in the Veteran's favor, service connection for a TBI is warranted.

Bilateral Metatarsalgia and Plantar Fasciitis

The Veteran contends his metatarsalgia and plantar fasciitis are related to service.
Service treatment records contain no evidence of the claimed disability.  Aside from a February 1987 enlistment examination that contains a diagnosis of mild flat feet that is not found in any other records, there is no evidence of feet problems. An October 2007 medical questionnaire notes various complaints, but none that pertain to the feet.  See STR - Medical.

Post-service medical records first note feet complaints in February 2008.  The Veteran only reported having numbness in his feet for the past few months particularly while sleeping that was not previously experienced.  See pages 45 to 47 of Medical Treatment record - Government Facility received April 2008. 

A March 2009 VA treatment record notes diagnoses of bilateral metatarsalgia and plantar fasciitis that were made by Dr. K. in January 2009.  The Veteran complained of bilateral foot pain that intensified with prolonged standing.  See pages 18 and 19 of  Medical Treatment record - Government Facility received October 2009.  The paresthesias were suspected to be associated with neuropathy.  See page 63 of Medical Treatment record - Government Facility received October 2009.

In the absence of clinical evidence or reported complaints, there is no credible or probative evidence that the Veteran's metatarsalgia or plantar fasciitis had an onset in service or is otherwise related to service.  These disorders were first diagnosed a little more than a year after service and there is no probative evidence that links them to service.

Consideration has been given to the Veteran's assertions that his bilateral foot disorders are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a nexus between the claimed disability and service, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disorders are not the type of disorders that are readily amenable to mere lay probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Although arthritis was not specifically raised by the Veteran, because there may be an overlap in symptomatology, the Board must also consider it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Records also show the Veteran has arthritis in his feet, which is a chronic disorder that may be service-connected on a presumptive basis if manifested to a compensable degree within the first year following completion of active duty.  See 38 U.S.C.A. § 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Here, arthritis was first diagnosed in the feet in October 2010.  See VA Examination received November 2010.  Earlier X-rays in May 2009 were unremarkable.  See page 64 of Medical Treatment record - Government Facility received October 2009.  Since it was not shown until almost 3 years after service, the presumption does not apply.

In light of the evidence as a whole, the Board finds there is no probative evidence of either bilateral foot disorder in service or of nexus evidence linking the current disorders to service.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  Under the circumstances, a preponderance of the evidence is against the claims and service connection for bilateral metatarsalgia and plantar fasciitis is denied.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.



ORDER

Service connection for TBI is granted.

Service connection for bilateral metatarsalgia is denied.

Service connection for bilateral plantar fasciitis is denied.


REMAND

The Veteran served in the National Guard and had periods of inactive duty for training (INACDUTRA), active duty for training (ACDUTRA), and active duty.

The Defense Manpower Data Center (DMDC) identified the Veteran as having had 114 training days for the National Guard during FY 2008.  As a result, the RO reduced his disability benefits to adjust for the drill pay received for FY 2008.  While the Veteran did elect to waive VA benefits in order to retain his training pay, he disputes the number of training days identified, alleging he had only 84 training days for FY 2008 instead of 114.

The Board finds that the documents currently of record are insufficient to determine the correct number of drill days.  Thus, pay records for FY 2008 (i.e., October 1, 2007 through September 30, 2008) showing the Veteran's paid and unpaid ACDUTRA and INACDUTRA should be obtained.

In the Veteran's December 2009 notice of disagreement, he stated that forms were enclosed that supported his contention; however, it is unclear from the record exactly which forms were submitted.  Since the matter is being remanded, the Veteran should be asked to resubmit the forms with a more detailed description of the forms in the event the documents are separated from his letter.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask his to resubmit the supporting documents enclosed with his notice of disagreement.  He should be asked to adequately identify the forms in the event they get separated from his correspondence.

2.  Contact the Defense Finance and Accounting Service (DFAS) or any other appropriate source, and request the Veteran's military pay records for the FY 2008 (from October 1, 2007 through September 30, 2008) in order to determine the Veteran's paid and unpaid ACDUTRA and INACDUTRA in the Puerto Rico National Guard during this period.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

3.  Once the above development has been satisfactorily completed, readjudicate the claim on appeal.  If the benefit sought is not granted in full, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


